Title: From George Washington to Tobias Lear, 27 March 1791
From: Washington, George
To: Lear, Tobias



Dear Sir
Bladensburgh [Md.] Mar. 27th 1791

My attention was so much occupied the days preceeding my departure from Philadelphia, with matters of a public nature, that I could scarcely think of those which more immediately related to my own.
Who the Steward & House keeper shall be, must be left to Mrs Washington & yourself to determine from circumstances, & the offers that are made. Francis, unless Holkers man could be unexceptionably obtained, I should prefer, for reasons I have already mentioned to you; but be him or them who they may, it must be expressly understood that wine is not admissable at their Table—if it is so under any pretence whatever, it will terminate as the permission given Hyde has done. It wd be well in

  all other respects to have a clear definition of the expectations, and obligations of the Parties, that mistakes may not happen. If Frauncis should be employed, it ought to be made known to him, that his services in the Kitchen as usual, will be expected; and that in case of the present Cooks leaving me, or attempting to raise his wages, that he is to do with Herculas, and such under aids as shall be found indispensably necessary; nay further, that if upon trial he finds, as I am sure is the case, that we can do without Vicars, he may be discharged. How far, under present circumstances the Dutch girl in the Kitchen is necessary, you must judge of, and act accordingly—As Jacobs wife is brought into the family, the new Landry woman will go out of course.
I wish you would have all the packages moved out of the Garden & have it kept in compleat order, at my expence and the paved yard also. Rhemer & Jacob are, certainly competent to this business. The top of one of the Urns in the Garden was broke off by its falling—I made John Mauld carry it to Mr Hyde—let it be cemented on again.
Furnish Mrs Washington with what money she may want—and from time to time ask her if she does want, as she is not fond of applying. As I write in haste, I shall add no more at this time but my best wishes for Mrs Lear &ca—for the history of our travels & adventures so far I refer you to a letter I wrote to Mrs Washington from Annapolis yesterday. I am your sincere and Affectionate friend

Go: Washington

